Military pay; correction of military records; exhaustion of administrative remedies. — Plaintiff, formerly an Air Force physician, seeks an order declaring him to be unfit for military duty and a judgment which would direct the Secretary of the Air Force to place his name on the disability retired list in the grade of major with entitlement to appropriate pay. In 1973 a Physical Evaluation Board found that plaintiff was unfit for military duty and recommended retirement with a 50% disability rating; this decision was reviewed by the Air Force Personnel Board which reversed the findings of the Physical Evaluation Board and found plaintiff fit for and recommended return to duty. Plaintiff was relieved of active duty in December 1973 for the convenience of the Government and placed in the Air Force Reserve. On February 14, 1975 the court issued the following order:
Before kashiwa, Judge, Presiding, kuNzig and bennett, Judges.
“This case comes before the court on defendant’s motion, filed January 6,1975, to dismiss proceedings or in the alterna-*863fcive to suspend proceedings. Upon consideration thereof, together with the response in opposition thereto, without oral argument, on the basis of the provisions of 10 U.S.C. § 1552 (a) and the decisions by this court in Friedman v. United States, 159 Ct. Cl. 1, 29, 310 F. 2d 381, 398 (1962), cert. denied, sub. nom. Lipp v. United States, 373 U.S. 932 (1963), and Montilla v. United States, 198 Ct. Cl. 48, 57, 457 F. 2d 978, 982-83 (1972).
“it is ordered that defendant’s said motion to dismiss proceedings or in the alternative to suspend proceedings be and the same is denied and the case is remanded to the trial division of this court for further proceedings.”